Order affirmed, with ten dollars costs and disbursements. Memorandum: All oral negotiations between the parties were had prior to the date of the signing of the contract and were merged in the written contract. Therefore, it would be useless to permit an amendment alleging that the contract was partly oral and partly written, as evidence to support such allegation would be incompetent. The courts will not permit an amendment where it clearly appears that it will not be of benefit to the party seeking the same but will result in wasting the time of the trial court and causing unnecessary expense to the county in which the venue is laid. (Muller v. Muller, 35 Hun, 670; Woentz v. City of New York, 101 Misc. 622; affd., 183 App. Div. 944.) All concur. (The order denies a motion for leave to serve an amended complaint in an action on a contract.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.